 Case 3:19-cv-01121-JPG Document 21 Filed 12/02/20 Page 1 of 1 Page ID #47




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ASHTON E. BRUMBERLOW,
 Plaintiff,

 v.                                                                     Case No. 19–CV–01121–JPG

 CBE GROUP, INC.,
 Defendant.

                                           JUDGMENT

       This matter having come before the Court, and the litigants having stipulated to dismissal,

       IT IS HEREBY ORDERED AND ADJUDGED that the Complaint against Defendant

CBE Group, Inc. is DISMISSED WITHOUT PREJUDICE. Plaintiff Ashton E. Brumberlow

has 60 days to reinstate this action. If he fails to do so, then dismissal of the Complaint will become

WITH PREJUDICE.


Dated: December 2, 2020                                MARGARET M. ROBERTIE
                                                       CLERK OF COURT

                                                       s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
